672 F.2d 468
Leroy D. and Mildred F. ATES, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 81-4166.
United States Court of Appeals,Fifth Circuit.

Unit A*Unit A
April 5, 1982.
Leroy D. Ates, pro se.
John F. Murray, Michael L. Paup, Robert T. Duffy, Frank P. Cihlar, Acting Asst. Attys.  Gen., Tax Div., U. S. Dept. of Justice, John H. Menzel, Director, Tax Lit.  Div., Washington, D. C., for respondent-appellee.
Appeal from the Decision of the United States Tax Court.
Before GEE, GARZA and TATE, Circuit Judges.
PER CURIAM:


1
Appellants Leroy D. and Mildred F. Ates have filed a second motion for rehearing en banc and stay of the mandate which they have entitled, "Motion on Opinion or Suggestion for Rehearing En Banc and to Suspend Writ of Mandamus."


2
Their main complaint is focused on the disposition of their appeal from the United States Tax Court by a Rule 21 affirmance.  For an explanation of United States Court of Appeals Fifth Circuit Rule 21 see N. L. R. B. v. Amalgamated Clothing Workers of America AFL-CIO Local 900, 430 F.2d 966 (5th Cir. 1970).  In Taylor v. McKeithen, 407 U.S. 191, 92 S.Ct. 1980, 32 L.Ed.2d 648, the Supreme Court of the United States in both the majority and dissenting opinions has apparently agreed that the Courts of Appeal in disposing of their business may, where appropriate, decide cases without written opinion by a rule such as Rule 21 of this circuit.


3
A panel of this court having decided that Rule 21 was applicable has decided the appellants' case without written opinion.  659 F.2d 1074, U.S.T.C.  Appellants' second motion for rehearing en banc and for stay of the mandate is therefore DENIED.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980